Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 4, 6, 8-10, 14, 16, 18, 29, 34, 36-37, 44, 46-47 and 53-56 are pending.

Claims 1, 4, 6, 8-10, 14, 16, 18, 29, 34, 36-37, 44, 46 and 53-56 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claim 47, drawn to a composition, is being acted upon in this Office Action.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, 61/531,147, 61/531,153, 61/531,164, 61/531,168, 61/531,175, 61/531,180, 61/531,204, 61/531,209, 61/531,215, and 61/513,514, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed applications do not a composition comprising:
(i)    any first population of synthetic nanocarriers coupled to any immunosuppressants;
(ii)    any second population of synthetic nanocarriers coupled to any MHC Class I-restricted and MHC Class II-restricted epitopes of an antigen; and

Therefore for the purposes of applying prior art, the effective filing date of claim 47 is September 6, 2011, the date that the provisional application 61/531,194 was filed.  
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claim 47 is in fact described in one or more of the previously-filed applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 was filed after the mailing date of the Non-Final Office on June 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections Withdrawn
	The written description and enablement rejections of claim 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claim amendment.  

	The rejection of claim 47 under U.S.C. 102(b) as being anticipated by WO2010/025324 publication (published March 4, 2010; PTO 1449 filed 12/17/19) is withdrawn in view of the claim amendment. 
The rejection of claim 47 under 35 U.S.C. 102(b) as being anticipated by Reddy (PGPub US 20080031899, published February 7, 2008; PTO 1449) is withdrawn in light of the claim amendment. 

The rejection of claim 47 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,295,718 is withdrawn in light of the claim amendment.  
The rejection of claim 47 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,289,477 is withdrawn in view of the claim amendment.  
The rejection of claim 47 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,289,476 is withdrawn in light of the claim amendment.  
New ground of rejection necessitated by the amendment filed December 28, 2021

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 47 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the This is New Matter.
The recitation of “composition …optionally…” in amended claim 47 has no support in the specification and the claims as originally filed.  The term “optionally” encompasses with or without synthetic nanocarrier coupled to MHC Class I-restricted and/or MHC Class II-restricted epitope of an antigen.   The specification discloses: 
[0029] In another aspect, a composition comprising a first population of synthetic nanocarriers coupled to immunosuppressants; and a second population of synthetic nanocarriers coupled to MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen; for use in therapy or prophylaxis is provided. In one embodiment, the composition is in an amount effective to reduce the number or activity of antigen-specific T effector cells in a subject. Preferably, the epitopes when presented with an MHC Class I or MHC Class II molecule, respectively, are cognate epitopes for antigen-specific T effector cells. In one embodiment, the T effector cells are CD4+ or CD8+ T cells. 
[0030] In another aspect, a composition comprising a first population of synthetic nanocarriers coupled to immunosuppressants, and a second population of synthetic nanocarriers coupled to MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen, for use in a method of: [0031]
The specification does not discloses a composition comprising just polymeric synthetic nanocarriers coupled to immunosuppressants and a pharmaceutically acceptable excipient as now claimed.  Thus, this is new matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 47 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No, 14/810,442. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
Instant claim 47 is drawn to a composition comprising:
(i) polymeric synthetic nanocarriers coupled immunosuppressants; and, optionally, (ii) MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen (genus); and
(iii) | a pharmaceutically acceptable excipient, wherein the polymeric synthetic nanocarriers are in an amount effective to reduce the number or activity of antigen-specific T effector cells in a subject, wherein the immunosuppressants are rapamycin or a rapamycin analog, wherein the load of the rapamycin on average across the polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the synthetic nanocarriers of the population of polymeric synthet
The copending application also teaches pharmaceutical acceptable excipient, see para. [0015].
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Claim 47 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No, 14/810,450.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
Instant claim 47 is drawn to a composition comprising:
(i) polymeric synthetic nanocarriers coupled immunosuppressants; and, optionally, (ii) MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen (genus); and
(iii) | a pharmaceutically acceptable excipient, wherein the polymeric synthetic nanocarriers are in an amount effective to reduce the number or activity of antigen-specific T effector cells in a subject, wherein the immunosuppressants are rapamycin or a rapamycin analog, wherein the load of the rapamycin on average across the polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the synthetic nanocarriers of the population of polymeric synthetic nanocarriers have a minunimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, whereas copending claim 1 is limited to a composition comprising: (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin or a rapamycin analog, and (ii) MHC Class I-
The copending application also teaches pharmaceutical acceptable excipient, see para. [0014].
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 47 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No, 14/810,457.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  
Instant claim 47 is drawn to a composition comprising:
(i) polymeric synthetic nanocarriers coupled immunosuppressants; and, optionally, (ii) MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen (genus); and
(iii) | a pharmaceutically acceptable excipient, wherein the polymeric synthetic nanocarriers are in an amount effective to reduce the number or activity of antigen-specific T effector cells in a subject, wherein the immunosuppressants are rapamycin or a rapamycin analog, wherein the load of the rapamycin on average across the polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the synthetic nanocarriers of the population of polymeric synthetic nanocarriers have a minunimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm whereas Copending claim 1 is limited to a composition comprising:

wherein the composition comprises substantially no B cell epitopes of the allergen (aka MHC class I epitope only),
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and wherein the load of the rapamycin or an analog thereof on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).  The MHC class I-restricted and/or Class II-restricted epitopes of antigen is optional (aka with or without).    Species anticipates a genus.  
The copending application also teaches pharmaceutical acceptable excipient, see para. [0013].
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644